Case 1:20-cv-24069-RNS Document 43-7 Entered on FLSD Docket 10/21/2020 Page 1 of 2




                        EXHIBIT 30
Case 1:20-cv-24069-RNS
           Case 1:20-cv-06516-VM
                         Document Document
                                  43-7 Entered
                                           90-4onFiled
                                                  FLSD 10/16/20
                                                        Docket 10/21/2020
                                                                Page 1 of 1 Page 2 of 2




   Election Mail Service Performance Score:

   Processing score: 92.1 %
   Prev. week: 97.9 %
